Citation Nr: 1201406	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 Regional Office (RO) in Portland, Oregon rating decision and a June 2008 RO in Philadelphia, Pennsylvania rating decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that at the June 2011 Board hearing and after issuance of the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a current left knee disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left knee disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A back disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claims for her back and bilateral knees, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2007 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  In that regard, following the June 2011 Board hearing the record was held open to allow the Veteran to provide additional medical evidence in support of her claim.  The record does not indicate that additional evidence was received.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The Board concludes an examination is not needed with respect to the claims for service connection for the back and bilateral knees.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the Board finds that there is no credible evidence suggesting an association between any alleged current back or knee disability and any event, injury, or disease in service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because arthritis was not medically diagnosed within one year of discharge.  Indeed, there is no medical evidence that the Veteran has a current diagnosis of arthritis of the knees or back.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran had a normal enlistment examination in December 1995, specifically as to the spine and lower extremities.  Prior to the start of service, in March 1996, the Veteran denied a history of recurrent back pain or knee problems.  The service treatment records are absent for complaints, treatment, or diagnosis of knee problems or disabilities.  Indeed, the Veteran acknowledges that she did not report back or knee problems in service because she was the only woman at her duty station and she did not believe there was any medical solution for her problems.  The Veteran did report intermittent stiffness in the back of her neck during treatment in December 2002, but examination of the cervical spine indicated full range of motion without crepitus, tenderness, or deficit.  At that time, she did not report back or knee problems.  Also of potential significance, during a complete physical examination in January 2003 the Veteran complained of epigastric discomfort, but did not report back or knee problems despite physical examination of the spine and lower extremities.  The examination showed full range of motion of the cervical and lumbar spine and lower extremities, without crepitus, tenderness, or deficits.  In addition, during dental treatment in August 2003 in response to a question regarding general joint pain the Veteran reported only pain in the jaw.

After service, the contemporaneous medical records in the claims file do not indicate complaints, treatment, or diagnosis of a back or knee disability.  Indeed, during a complete physical examination in January 2004 the Veteran did not report back or knee problems despite physical examination of the spine and lower extremities.  The examination showed full range of motion of the cervical and lumbar spine and lower extremities, without crepitus, tenderness, or deficits.  A February 2005 complete physical examination record noted a family history of rheumatoid arthritis, but on examination the Veteran had full range of motion of the cervical and lumbar spine and lower extremities, without crepitus, tenderness, or deficits.  In August 2005, during treatment for headaches, the treatment provider noted mild tenderness at the bilateral medial trapezius muscles and insertion of the occipital scalp.  The assessment, however, was tension headaches and no specific diagnosis was attributed to the neck, back, or shoulders.  During a complete physical examination in January 2006 the Veteran again failed to report back or knee problems despite physical examination of the spine and lower extremities.  The examination showed full range of motion of the cervical and lumbar spine and lower extremities, without crepitus, tenderness, or deficits.  Thereafter, the medical records indicate ongoing treatment for headaches, but no treatment for back or knee problems.

In support of her claim, the Veteran submitted a June 2011 letter from her treating physician assistant.  The letter stated that the Veteran had a 9 to 10 year history of bilateral knee pain that started during service and without a history of knee problems prior to service.  The Veteran's initial onset of symptoms was attributed to spending long hours on ships doing surf rescue training and serving on the decks on boats on choppy water.  The treatment provider opined, "I suspect that symptoms are a result of these activities."

The Veteran claims that she began to experience back and knee problems at her last duty station, has experienced ongoing problems from that time, and has current back and bilateral knee disabilities caused or aggravated by her military service.  Based on the evidence of record, however, the Board concludes she does not have a current back or bilateral knee disability caused or aggravated by her military service.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claims and description of her current symptoms, the most competent medical evidence of record does not show that the Veteran has a current back or bilateral knee disability related to her military service during any period of her appeal.  Indeed, multiple in-service and post-service treatment records examined the Veteran's back and bilateral knees and found no problems, nor is there objective evidence that the Veteran reported ongoing back or knee problems at any time prior to filing her claim for VA compensation benefits despite multiple in-service and post-service physical examinations of her knees and back.    

In that regard, the Board acknowledges the Veteran's representations of current back and bilateral knee pain and associated symptomatology; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, multiple in-service and post-service examinations have been negative for underlying pathology.

Even were the Board to accept the Veteran's representations of current back and knee pain as evidence of current back and bilateral knee disabilities, the Board further concludes that there is no credible evidence of a continuity of back and knee problems from service to suggest a link between current problems and the Veteran's military service.  In this regard, the Board has considered the Veteran's reports of a continuity of knee and back problems from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of her continuity of knee and back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, as discussed above, the contemporaneous medical evidence of record demonstrates that the Veteran did not report back or knee problems in service or after service prior to filing her claim for VA compensation benefits.  The Veteran has considered the Veteran's assertions that she did not report back or knee problems in service because she was the only woman at her duty station and that she did not think the problems could be fixed.  However, the Board finds these representations highly suspect given her numerous treatment visits during service, with complaints that included neck pain, ear problems, depression, blackouts, nasal congestion, cold sores, cough, acne, rash, sore throat, nausea, and vomiting.  In addition, both before and after service the Veteran received multiple physical examinations of the back and knees, but at no time during these examinations did she report pain or other problems with the back or knees.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether she experienced a continuity of back and knee problems from service.  Rather, the Veteran received multiple physical examinations of her back and knees during and after service and at no time during these evaluations did she report back or knee problems.  The Board does not find it credible that if she had been experiencing ongoing knee and back problems she would not have reported such problems during her multiple complete physical examinations or other treatment periods, especially given her complaints of neck pain and multiple other problems.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that her current statements regarding continuity of knee and back problems from service are simply not credible evidence.

The Board acknowledges the June 2011 private physician assistant's letter linking current knee problems to the Veteran's military service, specifically to her service on ships in rough seas and performing surf training.  The physician assistant, however, did not note a specific knee disability and treatment records do not otherwise demonstrate a current knee disability at any point during the appellate time period.  Furthermore, the physician assistant explained that this opinion was based on the Veteran's own representations that her symptoms had their onset while she was serving on ships in rough seas and performing surf training.  Therefore, as the opinion relies primarily on a history that the Board has deemed not credible, the Board must conclude that the opinion is also not credible and of no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran).

As there is no credible lay or medical evidence suggesting the onset of chronic symptoms or disability during service, or otherwise suggesting an association between her current complaints and service, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a back disorder is denied.



REMAND

The Veteran also is seeking entitlement to service connection for migraine headaches.  Despite the extensive procedural development, the Board finds that the claim must be remanded.

Specifically, the RO requested a VA examination in April 2008 for a medical professional to evaluate her headache claim and provide an opinion as to whether it was at least as likely as not that the Veteran's current migraine headaches were related to the headaches for which she was seen in service.  In that regard, the VA examination request noted that the Veteran was seen for rhinitis in service with complaints of headaches.  The examiner discussed the Veteran's assertions of ongoing headaches or approximately one per week since the summer of 2002; however, the examiner indicated that he had reviewed the Veteran's claims file and "There is no mention of headaches in the [claims file] at any place."  As noted by the VA examination request, in January 2003 the Veteran reported headaches for the past couple weeks, as well as nasal congestion, sneezing, itchy eyes, and runny nose.  At that time she was diagnosed with rhinitis.  In addition, in November 1997, the Veteran reported a cough and headaches for the previous three weeks and was diagnosed with bronchitis.  Finally, at the time of entrance into service in December 1995, the Veteran reported a history of having taken Tylenol or aspirin for headaches and cramps.  Thus, there are at least three notations in the claims file of headaches during or prior to service in the service treatment records.  Moreover, as noted, the examination request specifically requested an opinion as to the etiology of the Veteran's current migraine headaches, but the examiner merely reiterated the Veteran's claim of headache onset in service and indicated that he had "no documents to support or refute that claim."

In addition, to the reported headaches in November 1997 and January 2003, there also are multiple service treatment records wherein the Veteran denied headaches, including in July 1996, September 1997, December 1997, February 1998, and December 2002.  In February 1998, she also specifically denied photophobia.

As noted above, at the time of the June 2011 Board hearing the Veteran also submitted additional private treatment records.  These records indicate an initial report of migraine headaches in August 2005 that occurred once or twice monthly.  In a subsequent August 2005 follow-up treatment for headaches, the Veteran stated "that she believes that the headaches have been precipitated by stress involving her pending wedding."  A January 2006 record indicated that her headaches were under adequate control with medication and a February 2006 record indicated remarkable improvement with medication, but that she still experienced two headaches per week that abated with Excedrin.  In August 2007, however, the Veteran presented with a severe left-sided migraine, photophobia, nausea, and emesis.

As the April 2008 VA examination report did not accurately note the in-service reports of headaches, failed to provide an opinion as to the etiology of the Veteran's current migraine headaches, and in light of the post-service treatment records submitted after the April 2008 VA examination, the Board concludes another VA examination is necessary prior to adjudication of the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for her migraine headaches.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed migraine or other headache disability has been caused or aggravated by her military service.  

In that regard, the examiner is requested to consider, and discuss as necessary, the December 1995 notation prior to entrance of taking aspirin/Tylenol for headaches; her in-service reports of headaches in November 1997 and January 2003; her initial post-service report of migraine headaches in August 2005; her subsequent attribution in August 2005 of the migraine headaches to the stress associated with her upcoming marriage; her subsequent treatment for migraine headaches; and her current contentions as to onset of migraine headaches in the summer of 2002 while in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.

2.  After the development requested above has been completed, to the extent possible, the RO/AMC should re-adjudicate the Veteran's claim.  If the full benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


